Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to the defective appeal brief notice filed 10/1/2021.

As filed, claims 16-27 are pending; and claims 1-15 are cancelled.

Examiner’s Amendment
The appeal filed 9/22/2021 is dismissed or withdrawn because the applicant failed to timely and fully reply to a notice of non-compliance filed 10/1/2021.  According to the guidance in MPEP 1215.04(II) and 1215.02, the abovementioned dismissal or withdrawal of the abovementioned appeal gives the Examiner the authority to cancel claims 16, 19, 22, and 25, which were previously on appeal.
Accordingly, the application has been amended as follows: 

Claims 16, 19, 22, and 25 are cancelled.

Status of the rejections
The nonstatutory obviousness-type double patenting (ODP) rejection of claims 16, 19, 22, and 25 by conflicting U.S. Patent No. 10,441,589 is withdrawn.
The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 16, 19, 22, and 25 by co-pending application No. 16/541,490 is withdrawn.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound depicted in claims 17 and 18, pharmaceutical composition thereof, and method of treatment via the compound thereof.
The abovementioned compounds were previously found to be free of prior art in parent application No. 14/891,864 (which is now U.S. Patent No. 9,884,818).  Accordingly, the method of treatment via the compounds thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17, 18, 20, 21, 23, 24, 26, and 27 are allowed.
Claims 1-16, 19, 22, and 25 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626